O’Donnell, J.,
concurring.
{¶ 26} Ohio has codified the doctrine of lis pendens in R.C. 2703.26. The version of that statute applicable in this case provides: “When summons has been served or publication made, the action is pending so as to charge third person[s] with notice of its pendency. While pending, no interest can be acquired by third persons in the subject of the action, as against the plaintiffs title.” 1953 H.B. No. 1, effective October 1,1953.
{¶ 27} The issue in this case is whether the statute applies in multiple-defendant situations when the defendant from whom the third party receives an interest has not yet been served but another defendant has. Beneficial urges that the statute does not apply because, although Bank One had been served in the initial action, the matter was not pending against Dale Ellis at the time Beneficial acquired its interest because he had not been served. The estate contends, to the contrary, that the statute requires only that a summons be served, not that a summons be served on a particular defendant. The estate argues that other jurisdictions faced with the same issue have found that service on any defendant is sufficient to invoke the doctrine.
*94{¶ 28} This court discussed the lis pendens doctrine in Cook v. Mozer (1923), 108 Ohio St. 30, 140 N.E. 590. The Cook court began by reciting the maxim that one who is not a party to a suit is not affected by the judgment. But it noted the exception for those persons “who acquir[e] an interest in property which is at that time involved in litigation in a court having jurisdiction of the subject-matter and of the person of the one from whom the interests are acquired.” Id. at 36, 140 N.E. 590. The doctrine, which has origins in the English courts of equity, “is not founded upon notice but upon reasons of public policy founded upon necessity.” Id. at 37, 140 N.E. 590. Put differently, the doctrine’s purpose is not to notify subsequent transferees, but instead to “preserve] the status quo of all conflicting rights and interests in the property in question until there is a final adjudication of the issues raised in the pending suit.” Id. at 39,140 N.E. 590.
{¶ 29} In Cook, we set forth three elements that must be present for the invocation of the doctrine: “(1) The property must be of a character to be subject to the rule; (2) the court must have jurisdiction both of the person and the res; and (3) the property or res involved must be sufficiently described in the pleadings.” Id. at 37, 140 N.E. 590. The first and third prongs of this test are established here. Thus, the issue is whether Edna Jarman, by obtaining service over Bank One in the 2001 action, satisfied the second prong. Cook, however, did not involve multiple defendants and is therefore of little guidance.
{¶ 30} As the Eleventh District noted in its opinion in this case, New York courts have held that “[sjervice upon one defendant is sufficient to preserve a notice of pendency in a multi-defendant situation.” Micheli Contracting Corp. v. Fairwood Assoc. (1979), 73 A.D.2d 774, 423 N.Y.S.2d 533; see also Weiner v. MKVII-Westchester, L.L.C. (2002), 292 A.D.2d 597, 600, 739 N.Y.S.2d 432 (“in multiple-defendant actions, timely service of the summons must be made on any one defendant that has an ownership interest in the real property that is the subject of the litigation and against which the notice of pendency was filed”).
{¶ 31} In my view, New York has the correct approach. It is true that the trial court had not yet obtained jurisdiction over Dale at the time Beneficial acquired its interest. But it did have jurisdiction over Bank One, which had also obtained an interest secured by the lots in question. Since the doctrine is intended to preserve the status quo, I believe that it should apply once any party to a suit possessing an interest in the subject property is properly served with a summons.
{¶ 32} At least one policy reason counsels in favor of this approach. As an early treatise notes, “[I]f commencement of lis pendens were postponed * * * until after service, great opportunity would be afforded defendants to alienate the property which is the subject matter of the suit, before service.” Bennett, A Treatise on the Law of Lis Pendens (1887), Section 65. Defendants like Dale *95could purposely avoid service, alienate the property, and leave the complaining plaintiffs with no recourse.
Plunkett Cooney, Amelia A. Bower, and Theran J. Selph Sr.; and Shumaker, Loop & Kendrick, L.L.P., Neema M. Bell, and Dana R. Ewing, for appellant.
Guarnieri & Secrest, P.L.L., Randil J. Rudloff, and John M. Rossi, for appellees.
{¶ 33} Accordingly, I concur with the majority that in multiple-defendant situations, former R.C. 2703.26 applied to all third persons when a plaintiff perfected service on any one of the defendants.
Lundberg Stratton, J., concurs in the foregoing opinion